    Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 1 of 22 PageID #: 1



AB:GN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - X

 UNITED STATES OF AMERICA                                           REMOVAL TO THE
                                                                    SOUTHERN DISTRICT OF
           - against -                                              TEXAS

 PHILIP ANTHONY HOOPER                                              (Fed R. Crim. P. 5)

                                        Defendant.                  No. 19-873M

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - X

EASTERN DISTRICT OF NEW YORK, SS:

                   Dionyeus Britt, being duly sworn, deposes and states that he is a Deputy U.S.

Marshal with the United States Marshals Service for the Eastern District of New York

(“USMS”), duly appointed according to law and acting as such.

                   On or about September 27, 2019, an arrest warrant was issued by the Southern

District of Texas, commanding the arrest of the defendant PHILIP ANTHONY HOOPER,

for failing to appear in court for his sentencing.

                   The source of your deponent’s information and the grounds for his belief are

as follows:

                   1.       On or about April 4, 2019, the United States Attorney Office in the

Southern District of Texas filed an Information against defendant PHILIP ANTHONY HOOPER

for theft of government money greater than $1,000 in violation of Title 18, United States Code

Section 641. A true and correct copy of the Information is attached hereto as Exhibit A.
   Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 2 of 22 PageID #: 2



               2.     On or about April 26, 2019, defendant PHILIP ANTHONY HOOPER

pled guilty to the charges in the Information. A true and correct copy of the plea agreement is

attached hereto as Exhibit B.

               3.     On or about September 27, 2019, an arrest warrant was issued by the

Southern District of Texas, commanding the arrest of the defendant PHILIP ANTHONY

HOOPER after he failed to appear in court for his sentencing. A true and correct copy of the

arrest warrant is attached hereto as Exhibit C. Instead, the defendant PHILIP ANTHONY

HOOPER fled on a Carnival Cruise ship.

               4.     On or about September 29, 2019, USMS received notification that

defendant PHILIP ANTHONY HOOPER was traveling on a Carnival Cruise ship that was

scheduled to arrive at 6:30 a.m. at the Brooklyn Terminal located at 72 Bowne St, Brooklyn,

NY 11231 (the “Subject Premises”). Marshals from the USMS for the Eastern District of

New York went to the Subject Premises to execute the arrest warrant, and positively

identified defendant PHILIP ANTHONY HOOPER based on a known photograph of the

defendant. Defendant PHILIP ANTHONY HOOPER also provided USMS with his name,

date of birth, and social security number, which are consistent with that of the individual

wanted in the Southern District of Texas.
   Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 3 of 22 PageID #: 3



              WHEREFORE, your deponent respectfully requests that the defendant,

PHILIP ANTHONY HOOPER, be removed to the Southern District of Texas so that he may

be dealt with according to law.


                                        S/ Dionyeus Britt
                                        ___________________________________
                                        Dionyeus Britt
                                        Deputy U.S. Marshal
                                        United States Marshals Service

Sworn to before me this
30 th
__________  day of September, 2019


S/ Peggy Kuo
_____________________________________
THE HONORABLE PEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 4 of 22 PageID #: 4



                              EXHIBIT A
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document11 Filed
                                   Filedon
                                         09/30/19
                                           04/04/19Page
                                                   in TXSD
                                                        5 of 22
                                                             Page
                                                                PageID
                                                                  1 of 2#: 5
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document11 Filed
                                   Filedon
                                         09/30/19
                                           04/04/19Page
                                                   in TXSD
                                                        6 of 22
                                                             Page
                                                                PageID
                                                                  2 of 2#: 6
Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 7 of 22 PageID #: 7



                              EXHIBIT B
Case
 Case1:19-mj-00873-PK
       4:19-cr-00233 Document
                       Document
                              161 Filed
                                   Filedon
                                         09/30/19
                                           04/26/19Page
                                                   in TXSD
                                                        8 of 22
                                                             Page
                                                                PageID
                                                                  1 of 13
                                                                       #: 8
Case
 Case1:19-mj-00873-PK
       4:19-cr-00233 Document
                       Document
                              161 Filed
                                   Filedon
                                         09/30/19
                                           04/26/19Page
                                                   in TXSD
                                                        9 of 22
                                                             Page
                                                                PageID
                                                                  2 of 13
                                                                       #: 9
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        10 of 22
                                                              Page
                                                                 PageID
                                                                   3 of 13
                                                                        #: 10
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        11 of 22
                                                              Page
                                                                 PageID
                                                                   4 of 13
                                                                        #: 11
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        12 of 22
                                                              Page
                                                                 PageID
                                                                   5 of 13
                                                                        #: 12
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        13 of 22
                                                              Page
                                                                 PageID
                                                                   6 of 13
                                                                        #: 13
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        14 of 22
                                                              Page
                                                                 PageID
                                                                   7 of 13
                                                                        #: 14
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        15 of 22
                                                              Page
                                                                 PageID
                                                                   8 of 13
                                                                        #: 15
Case
  Case
     1:19-mj-00873-PK
        4:19-cr-00233 Document
                       Document16
                                1 Filed on
                                        09/30/19
                                           04/26/19
                                                  Page
                                                    in TXSD
                                                        16 of 22
                                                              Page
                                                                 PageID
                                                                   9 of 13
                                                                        #: 16
Case
  Case
     1:19-mj-00873-PK
       4:19-cr-00233 Document
                      Document161 Filed
                                  Filedon
                                        09/30/19
                                          04/26/19Page
                                                   in TXSD
                                                        17 of Page
                                                              22 PageID
                                                                   10 of #:
                                                                         1317
Case
  Case
     1:19-mj-00873-PK
       4:19-cr-00233 Document
                      Document161 Filed
                                  Filedon
                                        09/30/19
                                          04/26/19Page
                                                   in TXSD
                                                        18 of Page
                                                              22 PageID
                                                                   11 of #:
                                                                         1318
Case
  Case
     1:19-mj-00873-PK
       4:19-cr-00233 Document
                      Document161 Filed
                                  Filedon
                                        09/30/19
                                          04/26/19Page
                                                   in TXSD
                                                        19 of Page
                                                              22 PageID
                                                                   12 of #:
                                                                         1319
Case
  Case
     1:19-mj-00873-PK
       4:19-cr-00233 Document
                      Document161 Filed
                                  Filedon
                                        09/30/19
                                          04/26/19Page
                                                   in TXSD
                                                        20 of Page
                                                              22 PageID
                                                                   13 of #:
                                                                         1320
Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 21 of 22 PageID #: 21



                               EXHIBIT C
Case 1:19-mj-00873-PK Document 1 Filed 09/30/19 Page 22 of 22 PageID #: 22
